Case 1:19-cv-00742-LPS Document 357 Filed 11/26/19 Page 1 of 2 PageID #: 14315



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


CIRBA INC. (d/b/a DENSIFY)
and CIRBA IP, INC. ,

               Plaintiffs,

       V.                                                    C.A. No. 19-742-LPS

VMWARE, INC. ,

               Defendant.


                                             ORDER
       At Wilmington this 26th day of November, 2019:

       For the reasons set forth in the Memorandum Opinion issued this date,

       IT IS HEREBY ORDERED that the following claim terms of U.S . Patent Nos.

8,209,687 ("the ' 687 Patent") and 9,654,367 ("the '367 Patent") are construed as follows :


              Claim Term                                    Court's Construction

 "Evaluating each virtual guest             "Evaluating each virtual machine against each virtual
 against each virtual host and other        host and other virtual machines"
 virtual guests"

 rclaim 7 of the ' 687 Patentl
 "Each virtual guest"                       Plain meaning

 rclaims 2, 3, and 7 of the ' 687 Patentl
 "Each virtual host"                        Plain meaning

 rclaims 2 and 7 of the ' 687 Patentl
 "Each candidate virtual guest"             "Each computer system being considered for
                                            conversion to a virtual machine"
 [claims 1, 13, and 16 of the ' 687
 Patentl
 "Each candidate virtual host"              "Each computer system being considered for
                                            conversion to a virtual host"
Case 1:19-cv-00742-LPS Document 357 Filed 11/26/19 Page 2 of 2 PageID #: 14316



 [claims 1, 13, and 16 of the '687
 Patentl
 "Candidate virtual guests" / "a set         "Computer server being considered for conversion to
 of virtualization guest candidates"         a virtual machine" / "a set of computer servers that
                                             are being considered for conversion to virtual
 [claims 1, 6, 13, 16, and 17 of the ' 687   machines"
 Patentl
 "Candidate virtual host" / "a set of        "Computer server being considered for conversion to
 virtualization host candidates" /           a virtual host" I "a set of computer servers that are
 "virtual host candidates"                   being considered for conversion to virtual hosts" I
                                             "computer server being considered for conversion to
 [claims 1, 6, 13, 16, and 17 of the ' 687   a virtual host"
 Patentl
 "An existing physical environment           "A computing environment having a plurality of
 comprising a plurality of systems" /        computer servers that are not virtualized" / "a
 "a plurality of existing physical           plurality of computer servers that are not virtualized"
 systems"

 [claims 1, 2, 13, 16, and 17 ofthe ' 687
 Patentl
 "Identifying the existence of virtual       "Identifying the existence of virtual machines with
 machines with suboptimal                    less than optimal placements as determined by the
 placements"                                 evaluation step"

 rclaim 7 of the ' 687 Patentl
 "Business constraint"                     "A restriction or limitation based on a business
                                           parameter, such as physical location, organization
 [claims 1, 2, 3, 7, 12, 13, 16, and 17 of department, data segregation requirements, owner,
 the '687 Patent]                          service level agreements, maintenance windows,
                                           hardware lease agreements, or software licensing
                                           agreements"
 "Said one of said plurality of virtual      Indefinite
 design scenarios"

 rclaim 2 of the '687 Patentl
 "Determine whether the utilization          "Determine whether an entity' s utilization or
 or performance of an entity is in an        performance is within an acceptable range, relative to
 acceptable range relative to its            that entity' s capacity or performance limits"
 capacity or performance limits"

 rclaims 1 and 13 of the ' 367 Patentl                        n                  f'I    I

                                                          UNITED STATES DISTRICT mDGE
